NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: WESTWOOD PLAZA NORTH,                    No. 18-55079

             Debtor.                            D.C. No. 2:13-cv-00318-BRO
______________________________

SHMUEL ERDE,                                    MEMORANDUM*

                Plaintiff-Appellant,

 v.

THEODOR NICKOLAS BODNAR; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Virginia A. Phillips, Chief Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Shmuel Erde appeals pro se from the district court’s order denying leave to

file various pleadings pursuant to a pre-filing restriction imposed on him as a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
vexatious litigant. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion. Moy v. United States, 906 F.2d 467, 469 (9th Cir. 1990).

We affirm.

      The district court did not abuse its discretion by denying Erde’s requests for

leave to file various pleadings because the proposed filings were within the scope

of the pre-filing order. See West v. Procunier, 452 F.2d 645, 646 (9th Cir. 1971)

(concluding that an order refusing to authorize filing of complaint was a “proper

exercise of the district court’s authority to effectuate compliance with its earlier

order”).

      To the extent Erde seeks to challenge the underlying pre-filing order, we do

not consider his contentions because such a challenge is outside the scope of this

appeal. See Valadez-Lopez v. Chertoff, 656 F.3d 851, 859 n.2 (9th Cir. 2011).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    18-55079